Citation Nr: 1739112	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a service-connected psychiatric disability, to include major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1991 to November 1992.  During his period of service, the Veteran earned the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to a rating in excess of 50 percent for depressive disorder and TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's major depressive disorder has been shown to have resulted in total occupational and social impairment.

2.  In view of the 100 percent schedular rating for major depressive disorder, there is no longer a controversy with respect to the question of the Veteran's entitlement to TDIU.


CONCLUSION OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a 100 percent evaluation for a psychiatric disability, to include major depressive disorder, have been met throughout the appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  The claim of entitlement to TDIU is moot, warranting dismissal of the appeal as to this part of the claim.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 4.16, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In October 2011, the Veteran contacted VA in order to start a claim for increase for major depressive disorder, and added a new claim for TDIU.  The Veteran stated that he was unable to work due to his service-connected disability. 

In December 2011, the Veteran submitted an application for increased compensation based on unemployability.  The Veteran noted that he had been prevented from securing or following substantially gainful employment, as he had been experiencing mental issues, including hearing voices.  

In January 2013, the Veteran was arrested.  According to his warrant, the Veteran brandished a machete and threatened to cut off his wife's legs.  He struck a bed with the machete, and threatened his wife in a "manner and under circumstances which would cause a reasonable person to believe that the threat was likely to be carried out."  The Veteran was detained for three days.

In a February 2013 lay statement, the Veteran reported that he had been hearing voices and seeing things, such as little green men who encouraged him to kill them.  The Veteran reported attempting to chop someone's legs off with a machete, for which he was placed in jail.  While there, he began to enjoy the experience and devised plans to return.  The Veteran further reported experiencing nightmares and visual hallucinations when speaking to others.  He stated that he carried chemicals with him and attempted to harm others with them. 

The Veteran underwent a VA mental disorders examination on January 28, 2014.  The examiner noted a diagnosis of Malingering.  In opining this diagnosis, the examiner noted that the Veteran had not been in contact with a mental health provider since 1999, which contradicted his reports of having severe psychotic symptoms.  The examiner further noted that the Veteran's psychotic symptoms were atypical for genuine psychotic symptoms and were incongruent with the Veteran's appearance and presentation, as he had the ability to drive himself to the appointment, was punctual, and was reasonably clean and well groomed.  The Veteran also displayed cognitive symptoms that were not associated with psychotic illness, such as not knowing his own age or year of birth.  

The Veteran reported auditory and visual hallucinations, poor memory (did not know the date or year, his age, his date of birth, the age of his daughter etc.), and homicidal ideation with no specific plans, social isolation, and irritability.  The examiner noted that the symptoms were not supported by his VA medical records from recent years or his presentation during the exam.

An April 2014 mental health evaluation note reports that the Veteran was seen for evaluation and management of major depressive disorder and rule-out psychosis.  At the time of examination, mood dyscontrol, difficulty with learning retention, short-term memory problems, and altered cognitive states were noted.  The Veteran reported that he was "feeling a little nervous."  He denied any suicidal or homicidal ideations, intent, or plans.  He also denied any audio/visual hallucinations or paranoid symptoms, but reported hearing voices while waiting for the session.  The Veteran denied any suicide attempts or past psychiatric hospitalizations.  He reported a history of depression, anxiety, and audio/visual hallucinations.  

Upon examination, the Veteran's appearance was noted as appropriate.  He appeared as his reported age, and his posture was within normal limits.  He was cooperative, guarded, nervous, anxious, constricted, and stared away.  His speech was of normal rate and rhythm.  His thought processes were coherent, though some thought blocking was noted.  The Veteran's thought content was paranoid and suspicious.  He was oriented as to place, person, and circumstance. 

The Veteran was diagnosed with schizoaffective disorder, depressive type and was subsequently prescribed Zoloft, Navane, and Abilify.  

The Veteran underwent a follow-up mental status exam in October 2014.  He denied any depression and noted that he has had some continuing mood swings.  He denied any suicidal or homicidal ideations, intent, or plans, and denied psychotic symptoms.  Upon examination, the Veteran's appearance was noted as appropriate.  He appeared as his reported age, was well-nourished, and his posture was within normal limits.  He made eye contact, was calm, cooperative, and pleasant and relaxed.  His mood was euthymic.  His speech was of normal rate and rhythm and seemed spontaneous.  His thought processes were coherent.  He was oriented as to time, place, person, and circumstance.  His insight was fair and his judgment capacity was adequate. 

In a December 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated that he had not opened up to doctors because he suffers memory loss, becomes disoriented, and cannot fully explain his issues.  The Veteran reported that he had been fired from every job he has held due to this workplace behavior.  He further reported that he has stalked co-workers and has uncontrollable fits of rage, which manifest as homicidal ideations, irritability with periods of violence, breaking things, and inappropriate sexual behavior.  

The Veteran reported that he had expressed his suicidal and homicidal ideations to physicians, though not in a manner that could be appreciated.  He stated that he "tells them before he enters the room, while in the waiting room."  He expressed a desire to hide at a busy intersection during a holiday and open fire or go to a gym and do the same.  He has attempted head-on collisions and car crashes.  The Veteran further reported a lack of interest in others and has isolated himself for years.  He sleeps for 16-17 hours per day and does not have energy to eat or complete activities of daily living, such as bathing and changing clothes.

In December 2015, the Veteran submitted a lay statement indicating a change in medication dosage, which was intended to stabilize his mood, assist with sleeping, and increase his appetite and energy level.  The Veteran also noted a prescription for medication to treat depression.  He stated that he would be starting weekly mental therapy with a counselor to aid him in interacting with others and to decrease thoughts of harming others.  The Veteran further stated that he would be participating in group therapy with other Veterans.

By an August 2016 decision, the Veteran was awarded Social Security Disability Benefits, effective January 8, 2013, based on back arthralgias, schizoaffective disorder, depression, and anxiety.
	
II.  Analysis

Increased Rating

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Major Depressive Disorder is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

Here, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptomatology results in total occupational and social impairment.  The Veteran has reported a history of symptoms throughout the appellate period that have included homicidal and suicidal ideations, persistent danger of hurting self or others, hearing voices and visual hallucinations, paranoia, depression, grossly inappropriate behavior, and an intermittent inability to perform activities of daily living, including an inability to maintain personal hygiene at times.  The Veteran has also been unemployed based on his psychiatric disability.  Although a VA examiner suspected malingering with regard to the Veteran's severe symptoms, the examiner's suspicions fail to take into account that the Veteran was arrested and detained in 2013 for threatening to cut off his wife's legs with a machete.  Moreover, although the severity of the Veteran's symptoms may have waxed and waned at times during the appeal period, the periods of milder versus more severe symptoms are not so discrete as to make staged ratings feasible.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his psychiatric disability, to include major depressive disorder, has more nearly approximated the criteria for a 100 percent rating for the entire appeal period.

TDIU

The Veteran seeks entitlement to TDIU because of his service-connected major depressive disorder. 

A 100 percent schedular rating is a higher benefit than TDIU; thus, often, when a 100 percent schedular rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect. 

Here, the Veteran is also service-connected for tinea pedis, rated as 10 percent disabling.  Nevertheless, it is clear from the facts of this particular case that the TDIU claim is predicated solely on his service-connected major depressive disorder.  The Veteran has not argued, and no evidence indicates, that the service-connected tinea pedis has prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016).  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot, as the Veteran is in receipt of a schedular 100 percent rating for his major depressive disorder for the entire period on appeal.  

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for the issue of entitlement to a TDIU, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).


ORDER

1.  Entitlement to a rating of 100 percent for a psychiatric disability, to include major depressive disorder, is granted.

2.  The issue of entitlement to a TDIU is moot, and the appeal of that issue is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


